Case: 11-40204     Document: 00511751853         Page: 1     Date Filed: 02/08/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 8, 2012

                                       No. 11-40204                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ELIZABETH ANN CHAMBERS

                                                  Defendant-Appellant



               Appeal from the United States District Court for the
                            Eastern District of Texas
                             USDC No. 1:10-CR-30-2


Before REAVLEY, DAVIS and PRADO, Circuit Judges.
PER CURIAM:*
        After Defendant-Appellant Elizabeth Ann Chambers was convicted on
three counts of drug trafficking, she was sentenced to the mandatory minimum
sentence of 120 months. She appeals the sentence, contending that she was
entitled to a reduced sentence under the “safety valve” provisions of U.S.S.G. §
5C1.2(a) and 18 U.S.C. § 3553(f). The only issue on appeal is whether Chambers
made full and truthful disclosures about the criminal scheme prior to the
sentencing hearing, as required by § 3553(f)(5).

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40204    Document: 00511751853      Page: 2   Date Filed: 02/08/2012



                                  No. 11-40204

      Chambers initially declined to be interviewed by the probation officer. She
later submitted a letter to the probation officer in which she implied that she did
not know there were still drugs in the car when she embarked on the trip during
which she was stopped and arrested. This account of the crime was inconsistent
with trial testimony and the jury’s verdict. Around the same time, she objected
to the presentence report (PSR), asserting that she had made a full and truthful
disclosure about the crime and was therefore entitled to a safety-valve sentence.
In her objections, she did not report any effort to meet with the government and
disclose more information. In a single sentence, she indicated a willingness to
provide more information if the court was not satisfied that she had made a full
disclosure.
      The revised PSR and the PSR Addendum reported that she had not
satisfied the full disclosure requirement. On the afternoon of the day before her
sentencing, about two weeks after the PSR was revised and the PSR Addendum
was issued, defense counsel told the government that Chambers would stand by
her letter as a sufficient safety-valve disclosure.       When the government
responded that the letter was not sufficient, defense counsel asked for a
debriefing but was informed that no agents were available for debriefing on such
short notice. At the sentencing hearing, Chambers again asserted that she had
satisfied the safety-valve requirements. She also moved for a continuance for
debriefing. The government replied that debriefing would be a waste of time
because Chambers was not credible. The court denied both safety-valve relief
and a continuance, concluding that the request for debriefing was “way too late”
and that Chambers would not have provided credible disclosures in any event,
as shown by her exculpatory letter.
      We review the district court’s finding on full disclosure for clear error.
United States v. Flanagan, 80 F.3d 143, 145 (5th Cir. 1996). In light of the
exculpatory letter claiming that Chambers did not know that drugs were in the

                                        2
   Case: 11-40204    Document: 00511751853     Page: 3   Date Filed: 02/08/2012



                                  No. 11-40204

car, which was plainly refuted by the verdict, the district court did not commit
clear error by finding that Chambers was not credible and that the government’s
skepticism about developing helpful information from additional debriefing was
justifiable.   We therefore conclude that Chambers failed to satisfy the
requirement of full and truthful disclosure prior to sentencing. See United
States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995) (declining to apply the safety
valve because the defendant gave incredible accounts of the offense).
       As for Chambers’ contention that she was entitled to a continuance for an
eleventh-hour debriefing, we review the district court’s denial of a continuance
for abuse of discretion. See United States v. Stalnaker, 571 F.3d 428, 439 (5th
Cir. 2009). We will uphold the district court’s decision if it is not arbitrary or
unreasonable under the totality of the circumstances. Id. Chambers offers no
authority to support her implicit contention that she was entitled to an on-
demand debriefing on the eve of sentencing, despite having given an incredible
account of the crime previously and having persisted in that account until the
last minute. She relies on our unpublished opinion in United States v. Powell,
387 F. App’x 491 (5th Cir. 2010), and the Seventh Circuit’s decision in United
States v. Brack, 188 F.3d 748 (7th Cir. 1999), to support her request for an
eleventh-hour debriefing. Neither of those decisions is binding, analogous, or
persuasive support for the proposition that Chambers was entitled to an on-
demand debriefing on the eve of sentencing. The district court did not abuse its
discretion by denying a continuance for debriefing. See Stalnaker, 571 F.3d at
439.
       The judgment of the district court is AFFIRMED.




                                        3